      EXHIBIT 8

[Order Dismissing Case]




                          Kai Decl. Exhibit P. 148
Date Signed:
February 2, 2018
                          UNITED STA                       U

                                     DIST

 In re:                                                 Case No. 16-00348

 HAWAIIAN RIVERBEND, LLC,                               Chapter 11

                               Debtor.


                                  ORDER DISMISSING CASE

          An order to show cause why the court should not (1) direct the appointment

of a chapter 11 trustee, (2) convert this case to one under chapter 7, (3) dismiss this

case, or (4) grant other appropriate relief was issued on January 10, 2018 (“OSC”).1

          The United States Trustee filed a timely response on January 24, 2018, stating

that appointment of a chapter 11 trustee is not authorized by 11 U.S.C. §1104(a)

because such trustee can only be appointed prior to the confirmation of a plan and

this court confirmed the Debtor’s chapter 11 plan (the “Plan”) on December 23,

2016.2

          Secured creditor Cory TerEick filed a timely response on January 23, 2018,

explaining that a dismissal with prejudice is his preferred option in order to expedite



          1
              Dkt. 170.
          2
          Dkt. 176. The United States Trustee filed a first response to the OSC on January 23, 2018,
reporting that the Debtor is currently delinquent on quarterly fees. Dkt. 174. The United States
Trustee received a payment of $325 from the Debtor for quarterly fees on January 25, 2018. Dkt.
184.



              U.S. Bankruptcy Court - Hawaii #16-00348 Dkt # 195 Filed 02/02/18 Page 1 of 6
                                                                                    Kai Decl. Exhibit P. 149
liquidation of his collateral, which is subject to a pending Third Circuit foreclosure

case in Kona.3

       Creditors Kenneth Y. Kai and Tae K. Kai, Trustees of the Kai Family 1998

Trust “(“Kai creditors”), filed a timely response on January 24, 2018, urging the court

to dismiss the petition because the Debtor has failed to comply with the Plan and

continuation of the bankruptcy case will only serve to delay and prejudice the

creditors.4

       Michael Miroyan (“Mr. Miroyan”), an interested party, filed a response on

January 24, 2018, requesting a hearing in this matter and claiming that more time is

needed to comply with the Plan.5 The response attaches declarations of unsecured

creditors, stating that: (a) they oppose conversion to chapter 7; and (b) they request

that the Debtor receive an additional year to sell or refinance the property.

       For the following reasons, I will dismiss the case.

       Request for Further Hearing

       Mr. Miroyan’s request for a hearing is denied. Section 1112(b)of the

Bankruptcy Code provides that the court may dismiss or convert a chapter 11 case

“after notice and a hearing,” but section 102(1) authorizes the court to dispense with


       3
           Dkt. 175.
       4
           Dkt. 177.
       5
           Dkt. 181.

                                                2



           U.S. Bankruptcy Court - Hawaii #16-00348 Dkt # 195 Filed 02/02/18 Page 2 of 6
                                                                                Kai Decl. Exhibit P. 150
an actual hearing if “appropriate in the particular circumstances.”

       No further hearing is necessary in this case. The court held a status conference,

at which Mr. Miroyan spoke. The order to show cause gave Mr. Miroyan and all other

parties in interest an opportunity to state their positions in writing. Mr. Miroyan has

availed himself of that opportunity by filing extensive papers,6 all of which I have

carefully reviewed. A hearing is not necessary.7

       Further, Mr. Miroyan sent an email to counsel for the Kai creditors prior to the

status conference that was abusive, profane, and threatening.8 While the email

contains no explicit threats of violence, its tone and content are beyond

inappropriate. Mr. Miroyan has forfeited whatever right he might have had to a

hearing.

       Cause

       Cause exists to dismiss Debtor’s bankruptcy case. Section 1112 of the

Bankruptcy Code states:

                 Except as provided in paragraph (2) and subsection (c), on
                 request of a party in interest, and after notice and a hearing,
                 the court shall convert a case under this chapter to a case


       6
           Dkt. 181, 183, 185, 188, 189, 190, 192, 192, and 194.
       7
          Section 1112 provides that the court shall convert or dismiss a case “on request of a party
in interest.” Section 105(a) makes clear, however, that the court can act sua sponte where
appropriate.
       8
           Dkt. 193.

                                                   3



           U.S. Bankruptcy Court - Hawaii #16-00348 Dkt # 195 Filed 02/02/18 Page 3 of 6
                                                                                     Kai Decl. Exhibit P. 151
                 under chapter 7 or dismiss a case under this chapter,
                 whichever is in the best interests of creditors and the estate,
                 for cause unless the court determines that the appointment
                 under section 1104(a) of a trustee or an examiner is in the
                 best interests of creditors and the estate.

11 U.S.C.A. § 1112(b)(1) (emphasis added).

       Subsection (b)(4) contains a nonexclusive list of factors that constitute “cause.”

The list includes, among others: gross mismanagement of the estate, failure to comply

with an order of the court, inability to effectuate substantial consummation of a

confirmed plan, and material default by the debtor with respect to a confirmed plan.

       Cause exists to dismiss the case because the Debtor is admittedly in material

default of its obligation under the Plan. Debtor failed to conduct a sale of the

properties and later failed to submit them for auction. Debtor’s counsel made it clear

at the status conference on January 8, 2018 , that Debtor does not intend to comply

with the Plan.

       Additionally, Mr. Miroyan’s outrageous email to counsel for Kai creditors and

his other inappropriate statements in court filings9 demonstrate that he should not be

administering the estate as a fiduciary for the creditors and other parties in interest.

       Appointment of a Chapter 11 Trustee

       Appointment of a chapter 11 trustee is not authorized here. Section 1004(a) of



       9
           Dkt. 190.

                                                4



           U.S. Bankruptcy Court - Hawaii #16-00348 Dkt # 195 Filed 02/02/18 Page 4 of 6
                                                                                Kai Decl. Exhibit P. 152
the Bankruptcy Code provides that the court may appoint a chapter 11 trustee “at any

time after the commencement of the case but before confirmation of a plan . . . .”

        Debtor’s Plan was confirmed on December 23, 2016, and therefore, the

appointment of a chapter 11 trustee is not warranted.

        Dismissal or Conversion

        Dismissal of the case rather than conversion to one under chapter 7 is in the

best interest of creditors and the estate.10

        The largest secured creditors of the Debtor, Kai creditors and Cory TerEick,

request dismissal of the bankruptcy case.11 They have the largest stake in this

bankruptcy case. The secured creditors’ right to pursue a state court action against the

Debtor has been delayed (their foreclosure cases have been stayed pending this

bankruptcy case). The Debtor has had more than a year to comply with the Plan, but

has chosen not to do so. The Debtor has made no substantial efforts to sell the

properties in accordance with the Plan.

        The interests of the general unsecured creditors are not better served by

converting this case to one under chapter 7. Given the amount of the secured claims

and the Debtor’s failure to sell the properties, it is highly unlikely that the general



        10
          When deciding between dismissal and conversion under 11 U.S.C. § 1112(b), the court
must consider the interests of all of the creditors. See In re Owens, 552 F.3d 958, 961 (9th Cir. 2009).
        11
             Dkt. 175; Dkt. 177.

                                                    5



             U.S. Bankruptcy Court - Hawaii #16-00348 Dkt # 195 Filed 02/02/18 Page 5 of 6
                                                                                        Kai Decl. Exhibit P. 153
unsecured creditors would receive any payments if the case was converted to one

under chapter 7. The unsecured creditors apparently prefer to give the Debtor an

additional year to sell the properties. But the confirmed Plan provides for only a one

year sales period that has already expired and, because the Plan has apparently been

“substantially consummated” within the meaning of section 1101(2), the Plan

probably cannot be modified.

      Therefore, the court will enter a separate judgment DISMISSING this

bankruptcy proceeding .

                                   END OF ORDER




                                             6



        U.S. Bankruptcy Court - Hawaii #16-00348 Dkt # 195 Filed 02/02/18 Page 6 of 6
                                                                            Kai Decl. Exhibit P. 154
                       EXHIBIT 9

 [Order Granting Plaintiffs' Renewed Motion for Summary
Judgment and for Interlocutory Decree of Foreclosure, Filed
                   December 17, 2015]




                                                 Kai Decl. Exhibit P. 155
Kai Decl. Exhibit P. 156
Kai Decl. Exhibit P. 157
Kai Decl. Exhibit P. 158
Kai Decl. Exhibit P. 159
Kai Decl. Exhibit P. 160
Kai Decl. Exhibit P. 161
Kai Decl. Exhibit P. 162
                   EXHIBIT 10

[County of Hawaii Real Property Tax Office Printout]




                                             Kai Decl. Exhibit P. 163
12/25/2018                                         qpublic9.qpublic.net/hi_hawaii_display.php?county=hi_hawaii&KEY=680020530000




    Recent Sales in Area           Previous Parcel         Next Parcel         Return to Main Search Page                 Hawaii Home            Real Property Home
                                                                  Owner and Parcel Information
 Owner Name                  MIROYAN,MICHAEL Fee Owner                          Today's Date                                   December 25, 2018
                             PO BOX 3181
 Mailing Address                                                                Parcel Number                                  680020530000
                             SARATOGA, CA 95070-1181
 Location Address                                                               Project Name

 Property Class              AGRICULTURAL                                       Parcel Map                                                         Plat (TMK) Maps
 Neighborhood Code           6822-8                                             Land Area (acres)                              14.622
 Legal Information           FROM: 6802-21 14.622 AC NEW PARCEL                 Land Area (approximate sq ft)                  636,934


                                                   Assessment Information              Show Historical Assessments
                                Market                                                    Market       Assessed                                                  Total
             Property                      Dedicated                          Land                                   Building
 Year                            Land                    Assessed Land                    Building     Building                     Total Market Value          Taxable
               Class                       Use Value                        Exemption                               Exemption
                                Value                                                      Value        Value                                                    Value
 2018   AGRICULTURAL         $ 658,000        $0           $ 658,000           $0            $0            $0             $0                $ 658,000           $ 658,000


                                                                         Land Information
               Property Class                             Square Footage                          Acreage                               Agricultural Usage
                                                              636,934                             14.622


                                                                    Improvement Information
                                                          No improvement informat on available for this parcel.


                                                            Other Building and Yard Improvements
          Description                       Quantity                    Year Built                Area                           Gross Building Value
                                                               No informat on associated w th this parcel.


                                                                         Permit Information
        Date                               Permit Number                                   Reason                                       Permit Amount
                                                           No perm t informat on associated w th this parcel.


                                         Dept of Public Works Bldg Division Permit and Inspections Information
  Permit Date      Permit Type        Permit Number      Permit Reason       Permit Description          Estimated Cost        Inspection Date          Inspection Status
                                                   No permit and inspections information associated with this parcel.
  As a courtesy to the public, we provide building permit data as supplied by the Department of Public Works. As such, no warranties,
                    expressed or implied, are provided for the data herein, its use or its interpretation, and accuracy.


                                                                         Sales Information
                  Sale      Instrument Instrument            Instrument          Date of       Land Court Document Cert           Conveyance Document
  Sale Date                                                                                                             Book/Page
                 Amount          #        Type               Description        Recording            Number         #                Tax       Type
                                              FEE                                                                                                                Warranty
 08/08/2018        $0        67950847                      Warranty Deed       08/09/2018                                                                0
                                          CONVEYANCE                                                                                                              Deed
                                                                                                                                                                  Mapping
 11/29/2012        $0                        OTHER         Mapping Change      11/29/2012
                                                                                                                                                                  Change


                                         Current Tax Bill Information         2018 Tax Payments           Show Historical Taxes
                                            Original           Taxes           Tax            Net                                                               Amount
  Tax Period            Description                                                                           Penalty           Interest         Other
                                            Due Date        Assessment       Credits          Tax                                                                Due
    PRIOR           Real Property Tax       08/20/2013         $ 0.00         $ 0.00      $ 10,907.60        $ 1,090.76        $ 6,599.10      $ 650.00       $ 19,247.46
    2015-1          Real Property Tax       08/20/2015         $ 0.00         $ 0.00      $ 2,183.00         $ 218.30           $ 960.52        $ 0.00        $ 3,361.82
    2015-2          Real Property Tax       02/22/2016         $ 0.00         $ 0.00      $ 2,183.00         $ 218.30           $ 816.44        $ 0.00        $ 3,217.74
    2016-1          Real Property Tax       08/22/2016         $ 0.00         $ 0.00      $ 2,183.00         $ 218.30           $ 672.36        $ 0.00        $ 3,073.66
    2016-2          Real Property Tax       02/21/2017         $ 0.00         $ 0.00      $ 2,183.00         $ 218.30           $ 528.29        $ 0.00        $ 2,929.59
    2017-1          Real Property Tax       08/21/2017         $ 0.00         $ 0.00      $ 2,206.60         $ 220.66           $ 388.36        $ 0.00        $ 2,815.62
    2017-2          Real Property Tax       02/20/2018         $ 0.00         $ 0.00      $ 2,206.60         $ 220.66           $ 242.73        $ 0.00        $ 2,669.99
    2018-1          Real Property Tax       08/20/2018         $ 0.00         $ 0.00      $ 3,076.15         $ 307.62           $ 135.35        $ 0.00        $ 3,519.12
    2018-2          Real Property Tax       02/20/2019         $ 0.00         $ 0.00      $ 3,076.15            $ 0.00           $ 0.00         $ 0.00        $ 3,076.15
                                                                                                                                                             $ 43,911.15
     Tax bill is computed to 12/31/2018     Or pay online at http://payments.ehawaii.gov/propertytax/hawaii       Other Payment Opt ons Click Here

http://qpublic9.qpublic.net/hi_hawaii_display.php?county=hi_hawaii&KEY=680020530000                                                                                        1/2


                                                                                                                                           Kai Decl. Exhibit P. 164
12/25/2018                                      qpublic9.qpublic.net/hi_hawaii_display.php?county=hi_hawaii&KEY=680020530000


    Recent Sales in Area          Previous Parcel       Next Parcel          Return to Main Search Page            Hawaii Home           Real Property Home
 The Hawaii County Tax Assessor's Off ce makes every effort to produce the most accurate information possible. No warranties, expressed or implied, are provided
 for the data herein, its use or interpretation. Webs te Updated: December 17, 2018
                                                 © 2013 by County of Hawai'i Real Property Tax Office | Website design by qPublic.net




http://qpublic9.qpublic.net/hi_hawaii_display.php?county=hi_hawaii&KEY=680020530000                                                                                2/2


                                                                                                                                  Kai Decl. Exhibit P. 165
EXHIBIT 11

[Fact Sheet]




               Kai Decl. Exhibit P. 166
Kai Decl. Exhibit P. 167
Kai Decl. Exhibit P. 168
Kai Decl. Exhibit P. 169
Kai Decl. Exhibit P. 170
Kai Decl. Exhibit P. 171
